Opinion by
Orlady, P. J.,
While the alleged defect of which the libellant complains was not known at the time of marriage, it was soon thereafter discovered and accepted for 15 years, as a condition incident to the marriage relation. No original fraud or concealment is suggested, nor is there any evidence adduced to establish the fact in support of the libellant’s testimony, and no physical examination or other confirmatory proof was offered.
It has been frequently held that since such a condition is a very rare occurrence, in all cases unequivocal proof of the fact is required, especially so when it is not clearly shown that the alleged defect did exist at the time of marriage: 1 Bishop on Marriage and Divorce, section 332; 1 Ohitty .Medical Jurisprudence, 375; 1 Beck Medical Jurisprudence, 68 (5 ed.). A comprehensive review of the authorities on the question involved is to be found in Devenbach v. Devenbach, 28 Am. Decisions, 443. To warrant granting a divorce for the reason alleged, it should appear by affirmative proof or by fair inference from facts developed in the case, that the cause alleged actually exists, and when, as in this case, the testimony of the libellant is unsupported in any way and positively denied by the respondent, who is the mother *402of two children by a former husband, and who insists under oath that she is a healthy, normal woman, the case presented is so lacking in proof that the decree of the court must be affirmed.
Judgment affirmed.